Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/22/2020 is acknowledged. Claims 1-10 are currently under examination and the subject of the present Office Action. Claims 11-15 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/06/2020 has been considered here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4122470 A1 (Bitterfeld Wolfen Chemie, 1993; as submitted on IDS of 02/06/2020, referred to as Bitterfeld hereinafter).

In regards to claim 2, Bitterfeld teaches an alkyl C12-18 polyethylene glycol (11-EO) polypropylene glycol (2-PO) ether and C16-18-alkyl-polyethylene glycol (70 EO), which reads on residues of a fatty alcohol such as cetyl alcohol, cetostearyl alcohol, oleyl alcohol, among others.  It is noted that the claim requires a "residues of a fatty alcohol or mixture of fatty alcohols”, which is defined as “part of a reactant molecule which remains in the reaction product compound after a reaction has occurred” see page 4, lines 23-24 of specification as filed.  Thus, the alkyl C12-18/alkyl C16-18 is a residue of a fatty alcohol that remains in the reaction product.
In regards to claim 4, C12-18-alkyl polyethylene glycol (11 EO)-polypropylene glycol (2 PO) has an “r” value of 11 and an “s” value of 2.
In regards to claim 5, the limitation of the claim is that “the compound of formula (B) may be a mixture”, however does not require formula B to be a mixture of B’ and B’’, thus the limitation is met. 
In regards to claim 7, assuming an C16 chain is used, the amount of C12-18-alkyl polyethylene glycol (11 EO)-polypropylene glycol (2 PO) is 14kg, which amounts to about 16.6 mol and the amount of C16-18-alkyl-polyethylene glycol (70 EO) is 20Kg, which amounts to about 6 mol. The ratio of B to A is 2.7: 1.
In regards to claim 8, Bitterfeld teaches an example in which a combination of 4.0 to 15.0% by weight of anionic surfactant, 20.0 to 40.0% by weight of nonionic surfactant, 0.5 to 1.5% by weight of a maleic acid Acrylic acid copolymer, 2.0 to 10.0% by weight phosphates, 4.0 to 15.0% by weight white spirit, 10.0 to 30% by weight of a reduction or oxidizing agent and other optional components (see Bitterfeld, Page 2, final paragraph). Using these amounts it is possible to reach 100% by weight of the 
In regards to claims 9-10, the teachings of Bitterfeld yields an identical composition as instantly claimed, the properties, such as the acid value and hydroxyl value of claims 9 and 10 respectively, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20060280710 A1 (Wong et al., 2006; as submitted on IDS of 02/06/2020.

In regards to claims 1-4, Wong et al. teaches a composition comprising at least one nonionic surfactant (see Wong et al., abstract) wherein the nonionic surfactant are derivatives from a fatty alcohol with a C8-24 carbon chain, such as ethoxylate/propoxylate species (see Wong et al., paragraph 0010). An example is PPG-5-Ceteth-20 (“n” value is 20 and “m” value is 5), which meets the requirement 
In regards to claim 5, the limitation of the claim is that “the compound of formula (B) may be a mixture”, however does not require formula B to be a mixture of B’ and B’’, thus the limitation is met.
In regards to claim 7, assuming that 100kg of the composition is made, 2 to 4 wt% of that is at least one nonionic surfactant (see Wong et al., paragraph 0045). This means that 2% or 2kg is one nonionic surfactant, like PPG-5-Ceteth-20 (molar mass approximately 1292 g/mol), and another 2kg is another nonionic surfactant, like PPG-5-Ceteth-10 (molar mass approximately 852 g/mol). In this scenario, the moles of PPG-5-Ceteth-20 is about 1.54moles and PPG-5-Ceteth-10 is about 2.34moles, and the ratio of B: A is 1.5: 1. 
In regards to claims 9-10, the teachings of Wong et al. yield an identical composition as instantly claimed, the properties, such as the acid value and hydroxyl value of claims 9 and 10 respectively, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Wong et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Wong et al. with a reasonable expectation of success to obtain the composition comprising the alkoxylated fatty alcohols of formulas A and B. 
.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4122470 A1 (Bitterfeld Wolfen Chemie, 1993; as submitted on IDS of 0/06/2020, referred to as Bitterfeld hereinafter) in view of PGPUB 20060280710 A1 (Wong et al., 2006; as submitted on IDS of 02/06/2020.

The teachings of Bitterfeld have been described supra in regards to claims 1-2, 4-5, and 7-10.

Bitterfeld is silent on the composition wherein formula A has an n value between 15 and 60 and an m value between 0 and 10. Bitterfeld is also silent on the composition additionally comprising an alkoxylated fatty alcohol compound of formula C as described in claim 6.

supra in regards to claims 1-5, 7, 9-10.

One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the teachings of Bitterfeld and Wong et al. to formulate a composition where the at least one nonionic surfactant comprises a mixture of C16-18-alkyl-polyethylene glycol (70 EO), which meets the requirement of formula A, and C12-18-alkyl polyethylene glycol (11 EO)-polypropylene glycol (2 PO), which meets the requirement of formula B (see Bitterfeld, examples 1-6), and PPG-5-Ceteth-10, which meets the requirements of formula C as they are similar structures and have similar functions and Wong et al. teaches that more than two nonionic surfactants can be added (see Wong et al., paragraph 0036). One with ordinary skill in the art would be motivated to combine the mixture of C16-18-alkyl-polyethylene glycol (70 EO) and C12-18-alkyl polyethylene glycol (11 EO)-polypropylene glycol (2 PO) of Bitterfeld with the nonionic surfactant, PPG-5-Ceteth-10, of Wong et al. according to the methods of using multiple surfactants in a composition of Wong et al. (see Wong et al., paragraph 0036) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611